Citation Nr: 0002569	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  96-27 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for adjustment 
disorder with depressive features currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for ulcer disease with 
hiatal hernia currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from May 1981 until March 
1991.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The veteran's psychiatric disorder is manifested 
primarily by transient symptoms that includes depressed mood, 
without more than slight impairment in social functioning or 
industrial capability.

2.  The veteran's hiatal hernia and ulcer disease are 
productive of continuous moderate manifestations.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for adjustment disorder with depressive features have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including § 4.3, Diagnostic Code 9405 
(1996), and as amended at 61 Fed. Reg. 52695 (1996).

2.  The criteria for a 20 percent evaluation, and no higher, 
for ulcer disease with hiatal hernia have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.114, Diagnostic Codes 7305, 7346 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented well-grounded claims for the 
assignment of higher disability evaluations for his service-
connected disabilities within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  The claim for an increased evaluation is 
well grounded if the appellant indicates that he has suffered 
increased disability.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992); Jones v. Brown, 7 Vet. App. 134, 138 (1994).  

A.  Adjustment disorder with Depressive Features

The veteran contends that symptoms of his service-connected 
psychiatric disorder warrant an increased disability 
evaluation.  He maintains that the psychoneurotic 
symptomatology reduces his reliability, flexibility, and 
efficiency to such an extent as to warrant the assignment of 
a higher evaluation due to significant industrial and social 
impairment.  In particular, it is asserted that the veteran 
is unable to establish and maintain effective relationships.  

The evaluation assigned for the veteran's service-connected 
disabilities is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA SCHEDULE FOR RATING DISABILITIES (Schedule), 
38 C.F.R. Part 4 (1999).  Essentially, these evaluations are 
based, in large degree, on the impairment that current 
clinical findings objectively show to be the result of a 
service-connected disability.  Service connection is in 
effect for adjustment disorder with depressive features, and 
ulcer disease with hiatal hernia.  Each disorder is assigned 
a 10 percent disability evaluation.  

The Board has reviewed the veteran's complete clinical 
history to comprehensively assess the level of disability 
during the relevant time period.  Schrafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The veteran's service medical records 
relate that in January 1989 he was referred to the 
psychiatric clinic.  He was evaluated for pain management in 
conjunction with his gastrointestinal disorder.  It was noted 
that there were psychological factors affecting his medical 
illness.  In October 1990, he underwent psychiatric 
evaluation for a Medical Evaluation Board.  The Axis I 
diagnosis was dysthymia and the degree of impairment was 
considered mild.   

The veteran was granted service connection for adjustment 
disorder with depressive features in a September 1991 rating 
decision.  A noncompensable evaluation was assigned effective 
from March 1991.  An August 1994 Board decision granted a 10 
percent rating.  The 10 percent rating has been in effect 
since that time.

Effective November 7, 1996, the criteria for rating 
psychiatric disabilities were revised.  The application of 38 
C.F.R. §§ 4.1, 4.10, assessing the actual functional 
impairment was not affected by this change in the law.  The 
evidence will be applied to the rating criteria that are most 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Under the General Rating Formula for Psychoneurotic Disorders 
in effect prior to November 7, 1996, a 100 percent evaluation 
is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of  
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132 
(1996).  

In Hood v. Brown, 4 Vet. App. 301, (1993), the Court stated 
that the term "definite" as utilized in 38 C.F.R. § 4.132 was 
"qualitative" in character, where as the other descriptive 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of satisfying 
the Board's statutory duty to articulate the "reasons and 
bases" for a decision under 38 U.S.C.A. § 7104 (West 1991).  
The Board subsequently requested an opinion from the VA 
Office of the General Counsel.  In a precedent opinion, the 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents the degree of social and industrial 
impairment that is "more than moderate, but less than rather 
large."  O.G.C. Prec. 9-93 (November 9, 1993), 57 Fed. Reg. 
4753 (1994).  The Board is bound by this interpretation of 
the term "definite" as applied to 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).  38 U.S.C.A. § 7104(d)(1) (West 
1991).

When evaluating psychiatric disabilities, the examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130 (1996).  This provision is not 
included in the current regulations, as amended in 1996.  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Concerning the current 
level of disability, the evidence consists primarily of the 
veteran's written statements as well as the reports of his VA 
examination and treatment records.  It has not been alleged 
that his disability from dysthymia has worsened since the 
most recent VA examination.  

In considering the new regulations, the veteran underwent VA 
psychological examination in October 1996.  In regard to 
industrial impairment, the veteran reported that he was a 
computer technician.  He had been employed full-time for the 
previous two years.  The veteran did not explain what 
difficulties he was encountering at his place of employment 
as a result of his psychiatric disability.  However, the 
examination report reflects that he dressed appropriately.  
He was described as clean, neat and shaven.  He carried 
himself with appropriate posture and gait.  He was oriented 
in the three spheres and his memory was preserved.  His 
recall-retention was normal.  His intellect sensorium was 
clear.  This would appear to fit the criteria for a 10 
percent rating.  He did reportedly have some impairment in 
social relationships, in that he indicated that he spent most 
of his time alone.  The veteran indicated that he had 
difficulties at home with his wife and children.  He 
indicated that he preferred being alone.  He denied the use 
of ethanol or drugs.  He also had some mood disturbances, 
described as depression.  The examiner reported that the 
veteran seemed to be a "very strong depressive angry 
person."  He was angry at the VA system including the 
hospital.  It was also noted that his judgment was impaired.  

Although there is evidence of depression and impaired 
judgment, these factors, alone, do not more nearly 
approximate the criteria for a 30 percent rating or higher.  
See 38 C.F.R. § 4.7 (1999).  It should be pointed out that a 
10 percent evaluation takes into consideration increased 
symptoms during periods of psychological stress.  The VA 
examiner assigned the veteran a Global Assessment of 
Functioning (GAF) score of 80.  A GAF of 80 contemplates that 
if symptoms are present, they are transient and expectable 
reactions to psychological stressors (e.g., difficulty 
concentrating after family argument); and no more than slight 
impairment in social, occupational, or school functioning 
(e.g. temporarily falling behind in school work).  See DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition) at 44-47.  The 
veteran's 10 percent disability rating reflects the fact that 
he experiences slight psychiatric symptoms.  The assigned GAF 
score does not support the conclusion that a higher 
evaluation is warranted.  The examiner did not assign a GAF 
score reflecting moderate impairment in functioning such as 
symptoms of flat affect and circumstantial speech or 
occasional panic attacks.  See DSM-IV at 44-47 (GAF of 21- 30 
and 11-20).  Moreover, there was no evidence of psychosis, 
hallucinations or perceptual deficit.  The record does not 
show that he neglects his personal appearance or hygiene.  It 
appears that he is able to function independently, 
appropriately, and effectively.  Such manifestations as 
anxiety, suspiciousness, or panic attacks have not been 
described at any examination.  Such a picture belies a 
conclusion that the veteran is unable to establish and 
maintain effective relationships consistent with that 
contemplated by a higher rating.

The Board also notes that while the new regulations 
pertaining to psychiatric disabilities are more specific in 
delineating manifestations and the old criteria were not, the 
Board is required to consider whether a higher evaluation is 
warranted under the old diagnostic criteria.  The Board notes 
that the VA examiner indicated that the veteran reported 
signs and symptoms consistent with dysthymia.  However, 
review of the record discloses no probative evidence that the 
veteran's service-connected dysthymia is productive of more 
than mild impairment, as defined by the criteria cited above.  
Therefore, the Board finds that application of the old 
diagnostic criteria would not help the veteran in obtaining a 
higher rating for his service-connected psychiatric 
disability.  38 C.F.R. § 4.7, Part 4, Diagnostic Code 9405 
(1996).


B. Ulcer Disease with Hiatal Hernia

The veteran contends that this condition causes epigastric 
pain on a near-daily basis, with intermittent nausea, 
heartburn, dysphagia, and bloating.  He states that these 
symptoms continue to increase in severity, resulting in 
severe impairment of his health.

The service medical records relate that in 1986 the veteran 
complained of dyspepsia.  The diagnosis was duodenal 
erosions.  In April 1987 he received medical care for 
gastroesophageal reflux disease.  His complaints continued 
and Nissen fundoplication was performed in June 1987.  On 
follow-up examination later that year, a hiatal hernia was 
discovered.  The veteran's complaints of severe distress 
continued and surgery was recommended.  However the veteran 
decided against further surgical intervention.  Eventually, a 
Medical Evaluation Board in January 1991 determined that the 
veteran was unfit for further duty.  Based upon the service 
medical records and VA examination, a September 1991 rating 
decision granted service connection for hiatal hernia.  A 
noncompensable evaluation was assigned effective from March 
1991.  An August 1994 Board decision granted a 10 percent 
rating under Diagnostic Code 7346, which was effective from 
the date of service connection.  Following VA examination in 
1996, the disability was expanded to include duodenal ulcer 
in a November 1998 rating decision, and the diagnostic code 
was changed to 7305, although the rating continued at 10 
percent. 

The veteran's disability due to ulcer disease with hiatal 
hernia is currently rated as 10 percent disabling under 
Diagnostic Code 7305.  Under this diagnostic code, duodenal 
ulcer is rated 10 percent when mild, with recurring symptoms 
once or twice yearly.  When moderate, with recurring episodes 
of severe symptoms two or three times a year averaging ten 
days in duration, or with continuous moderate manifestations, 
a 20 percent rating is assigned.  When moderately severe, 
that is, less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year, a 40 percent 
rating is assigned.  See 38 C.F.R. § 4.114, Diagnostic Code 
7305 (1999).

Under Diagnostic Code 7346, under which this disability was 
formerly rated, hiatal hernia is assigned a 30 percent rating 
for persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health will be 
rated as disabling.  A hiatal hernia with two or more of the 
symptoms for the 30 percent rating of lesser severity will be 
rated as 10 percent disabling.  A 60 percent rating is 
provided where there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health.  See 38 C.F.R. § 4.114 Diagnostic Code 7346 
(1999).

The Board notes that the RO properly evaluated the veteran's 
hiatal hernia and ulcer disease as one disability.  There are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113 (1999). 
Accordingly, ratings under Diagnostic Codes 7305 and 7346 
cannot be combined with each other.  Instead, a single 
evaluation must be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  See 38 C.F.R. 
§ 4.114 (1999).

Concerning which of the veteran's gastrointestinal disorders 
(hiatal hernia or duodenal ulcer) represents the predominant 
disability picture, the Board finds that the only medical 
evidence of record that is related to this question is the 
comments of the VA physician who examined the veteran in 
December 1996.  He noted:

In my opinion the patient's 
symptomatology may well be explained on 
the basis of his duodenal ulcer, present 
since his Army days as noted in the x-
rays of 1988.  A hiatal hernia is not so 
significant except for its association 
with acid reflux that must be present to 
account for the presence of an esophageal 
ulcer even if the reflux is not 
documented in barium x-ray studies.

In light of this, the veteran's disability is probably best 
rated under the criteria set forth for duodenal ulcer, his 
prevailing disability at present, as demonstrated on 
gastrointestinal series. 

For the veteran to meet the criteria for an increased rating 
under Diagnostic Code 7305, he must have recurring episodes 
of severe symptoms (two or three times a year averaging 10 
days in duration), or continuous moderate manifestations.  In 
November 1995, the veteran received private hospital care for 
severe epigastric pain and distention of the upper middle of 
the abdomen with tympanism.  Endoscopy revealed a peptic 
ulcer of the distal esophagus, narrowing of the esophageal 
gastric junction, and deformed duodenal bulb with peptic 
ulcer.  Chronic gastritis was confirmed by gastric biopsy.  

At the most recent VA examination in December 1996, the 
veteran reported epigastric pain, difficulty swallowing, 
heartburn, and bloating.  On examination, the epigastrium was 
noted to be tender.  There was no visceromegaly or palpable 
masses.  Peristalsis was present and stools were normal.  The 
veteran's weight was 145 pounds and his height was 66 inches.  
His weight had not changed from the previous year.  The 
examiner reported that there was evidence of bloating and 
nausea.  There was no vomiting, hematemesis, melena or 
anemia.  

In this case, it has not been shown that the veteran has 
severe symptoms two or three times a year averaging ten days 
in duration, as the veteran last sought emergency treatment 
in 1995.  However, after consideration of all the evidence, 
the Board finds that it is essentially in equipoise as to 
whether or not the veteran has continuous moderate 
manifestations of epigastric distress due to this condition.  
In regards to whether his symptoms can be considered moderate 
in nature, as noted, the 1995 biopsy revealed chronic 
gastritis.  At the most recent examination the epigastrium 
was tender.  Additionally, there was evidence of bloating and 
nausea.  The veteran also reported daily pain.  This is 
confirmed by the presence of the duodenal ulcer.  The 
examiner also indicated that the presence of an esophageal 
ulcer was indicative of acid reflux.  The veteran has also 
reported symptoms of dysphagia and heartburn.  In making its 
determination, the Board has considered the veteran's 
contentions, which are considered credible insofar as the 
veteran described his current symptoms. 

There were no reports of impairment of health manifested by 
anemia or weight loss.  Also there is no evidence of 
recurring episodes of moderately severe symptoms or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  Thus, the 
symptomatology required for a 40 percent rating under 
Diagnostic Code 7305 are absent.

Although the predominant disability is rated under Diagnostic 
Code 7305 it is noted that the veteran would not receive a 
higher disability evaluation under Diagnostic Code 7346.  As 
noted earlier, during the most recent VA examination, the 
veteran's weight was stable and there was no anemia.  There 
were no clinical findings or diagnostic conclusions, which 
indicated considerable impairment of health.  He had no 
complaints of substernal, arm or shoulder pain.  Therefore, 
the Board concludes that assignment of a higher schedular 
rating of 30 percent would not be warranted.

The service medical records noted that the veteran had a 
nine-inch midline scar from fundoplication.  The examiner at 
the March 1993 VA examination indicated that there was a soft 
and depressible surgical scar.  A veteran can receive 
separate disability ratings unless the conditions constitute 
the "same disability" or the "same manifestation" under 
38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Residual superficial scarring resulting from the 
injury must be poorly nourished with repeated ulceration, or 
tender and painful on objective demonstration for a 
10 percent rating.  38 C.F.R. Part 4, § 4.117, Diagnostic 
Codes 7803, 7804 (1999).  Scars, other than disfiguring 
facial scars, residuals of second or third degree burns, or 
scars that are poorly nourished, etc., are rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Part 4, Diagnostic Code 7805 (1999).  However, the 
scarring has not been shown to result in functional 
impairment warranting a separate rating under Diagnostic Code 
7805, nor is the scar poorly nourished with ulceration or 
tender and painful on objective demonstration, which would 
warrant a separate 10 percent rating under Diagnostic Codes 
7803 or 7804, respectively.  Therefore, a separate, 
compensable rating for the surgical scar is not warranted.  

The veteran should be assigned a 20 percent rating for his 
ulcer disease with hiatal hernia, with application of the 
benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b) (West 
1991).

III.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

In this case, the evidence does not suggest that either of 
the veteran's disabilities produce such an exceptional or 
unusual disability picture as to render impractical the 
applicability of the regular schedular standard, thereby 
warranting the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (1999).  This case does not 
present factors such as frequent periods of hospitalization 
or marked interference with employment.  

In regards to industrial impairment, the veteran has offered 
very little concerning his employment and service-connected 
disabilities.  The VA examination report dated in October 
1996 shows that he works on computers.  He has not produced 
objective evidence that would indicate that his 
service-connected disabilities have interfered with his 
employment to such an extent that he is entitled to 
extraschedular consideration.  Moreover, a review of the 
claims file does not show that his service-connected 
disorders have resulted in hospitalization.  Although the 
veteran has ongoing problems with his gastrointestinal 
disability, he has now been granted a disability evaluation 
that is commensurate with his reported symptomatology and 
there are no reported symptoms that would warrant 
extraschedular consideration.  In regards to his psychiatric 
disability, the veteran is not receiving medication or 
treatment on a outpatient basis.  Further, there were no 
other symptoms reported that could be considered disabling.  
Neither his statements nor the medical records indicate that 
the veteran's disabilities warrant the assignment of an 
extraschedular evaluation.


ORDER

An increased rating of 20 percent for ulcer disease with 
hiatal hernia is granted, subject to the applicable laws and 
regulations governing the payment of monetary benefits.

An increased rating for adjustment disorder with depressive 
features is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

